DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 12/2/2020. Claims 22, 24-30, 32-38 and 40-44 are pending for examination. Claims 22, 30 and 38 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 30 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 8 and 15 of U.S. Patent No. 10,164,842 in view of Sharon et al. (U.S. Patent 6,137,782 hereinafter Sharon). See analysis below.
 
Instant Application 16/227,230
 
Patent 10,164,842
Obviousness analysis
Claims 22, 30 and 38
22. (New) A system, comprising: 
Claims 1, 8 and 15
1. (Currently Amended) A system, comprising: 
 

a memory; and one or more processors communicatively coupled to micro network access agents in a mobile communications network, wherein the one or more processors are configured to: 

one or more processors communicatively coupled to a mobile communications network, wherein the one or more processors are configured to: 
 

communicate with the micro network access agents to collect network performance data associated with the mobile communications network, each of the micro network access agents monitoring traffic of a single network hardware element of the mobile communications network; 
sending a signal from a first micro network access agent  to a second micro network access agent in real time to alert the second micro network access agent to analyze tagged packets and ignore one or more other untagged packet that have been analyzed at an access side of the mobile communications network;
wherein the signal is separate from the tagged packets and the un-tagged packets;

collect network performance data associated with the mobile communications network by using micro network access agents in the mobile communications network, wherein a first micro network access agent, of the micro network access agents, uses a real time communication mechanism to alert a second micro network access agent, of the micro network access agents, regarding a need to analyze one or more tagged packets that provide the network performance data, the first micro network access agent monitoring traffic of a single network hardware element of the mobile communications network, the first micro network access agent being a software application running on the single network hardware element or a hardware unit including ports that tap into one or more traffic ports of the single network hardware element, the second micro network access agent monitoring traffic of another single network hardware element of the mobile communications network, and the second micro network access agent being a software running on the other single network hardware element or a hardware unit including ports that tap into one or more traffic ports of the other single network hardware element; provide a user interface to a mobile device for viewing the network 

Patent 10,164,842 does not diclose "sending, by the device, a signal from a first micro network access agent to a second micro network access agent in real time to alert the second micro network access agent to analyze tagged packets and ignore one or more other untagged packet that have been analyzed at an access side of the mobile communications network;
wherein the signal is separate from the tagged packets and the un-tagged packets;" while Hamadeh teaches the limitation. It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley in 


provide a user interface to a mobile device for viewing the network performance data associated with the mobile communications network; provide one or more user-selectable options, to the mobile device and, via the user interface, to view the network performance data; 

provide one or more user-selectable options, to the mobile device and, via the user interface, to view the network performance data; 
 

dynamically filter the network performance data based on the one or more user- selectable options; and provide a visualization to be displayed at the mobile device based on the dynamically filtered network performance data.

dynamically filter the network performance data based on the one or more user- selectable options; and provide a visualization to be displayed at the mobile device based on the dynamically 
 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Claims recite "sending, by the one or more devices," while Applicants' specification (paragraph 0026) discloses "the micro network access agent ... facilitate sending signals to other micro network access agents". According to paragraph 0026, "the micro network agent" is the 
The Claims recite "wherein the signal is separate from the tagged packets and the un-tagged packets". There is no support of the "separate from" limitation in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 24-30, 32-38 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kateley (U.S. Patent 8,364,141 hereinafter Kateley) in view of Sharon et al. (U.S. Patent 6,137,782 hereinafter Sharon) in further view of Hamadeh et al. (US 2004/0093521 hereinafter Hamadeh).
As Claim 22, Kateley teaches a system, comprising: 
a memory (Kateley (col. 8 line 9-11, col. 9 line 48-54, fig. 1 item 110, 112); i.e.: the method is implemented by a general purpose computer. System comprises database 110 and aggregation/integration system 112.); and 
one or more processors communicatively coupled to micro network access agents in a mobile communications network, wherein the one or more processors (Kateley (col. 8 line 9-11, col. 9 line 48-54, fig. 1 item 110, 112); i.e.: the method is implemented by a general purpose computer. System comprises database 110 and aggregation/integration system 112.) are configured to: 
communicate with the micro network access agents to collect network performance data associated with the mobile communications network (Kateley (col. 1 lines 55-58); i.e.: a RAN data feed receive performance data of a mobile network over a period of time.), 
provide a user interface to a mobile device for viewing the network performance data associated with the mobile communications network (Kateley (col. 14 line 5-7, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: system provides user interface (2D or 3D map) overlaid with performance data. The user interface includes a map region 800 and a user interface region 810 for accepting user options.); 
provide one or more user-selectable options, to the mobile device and, via the user interface, to view the network performance data (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.); 
dynamically filter the network performance data based on the one or more user- selectable options (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. Data point outside of the user defined thresholds are hide/filter out.); and 
provide a visualization to be displayed at the mobile device based on the dynamically filtered network performance data (Kateley (col. 14 line 59-62); i.e.: performance data is overlaid on map based on user options.).  
Kateley may not explicity disclose each agent associating with a single hardware device while Sharon teaches:
each of the micro network access agents monitoring traffic of a single network hardware element of the mobile communications network (Sharon (col. 6 line 13-18, fig. 1 item 14), micro network access agents (agents 14) are installed on hardware (network elements) in order to monitor network traffic.);
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley’s network agent with Sharon’s network agent with a reasonable expectation of success. The motivation to combine Kateley’s network agent with Sharon’s network agent would be to conveniently provide a system and a method for automatic detection of the flow of traffic through a network without requiring specialized hardware devices (Sharon (col. 2 line 56-59)).
Kateley in view of Sharon may not explicitly disclose while Hamadeh teaches:
send a signal from a first micro network access agent to a second micro network access agent in real time to alert the second micro network access agent (Hamadeh (¶0213 line 22-27, ¶0026), a software program (program execution) request a router to mark packets another node to analyze marked packets. The trackback is done in real-time) to analyze tagged packets and ignore one or more other un-tagged packets that have been analyzed at an access side of the mobile communications network (Hamadeh (¶0213 line 22-27), a software program on the first micro network alerts the second micro network access agent regarding the need to filter marked packet (ignore one or more un-tagged packets) and analyze marked packets).
wherein the signal is separate from the tagged packets and the un-tagged packet (Hamadeh (¶0213 line 22-27), the signal is sent directly from the device to network agent while marked packets are from border device (border devices implement marking))


As Claim 24, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein each of the micro network access agents is a software application running on the single network hardware element or a hardware unit including ports that tap into one or more traffic ports of the single network hardware element (Sharon (col. 6 line 34-37), agent’s port is mirroring network hardware’s port.).  

As Claim 25, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein the user-selectable options comprise at least one of location information, date information, time information, area of interest information, performance metric information, size information, or impact information (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.).  

As Claim 26, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein the visualization comprises at least one of a map view, a scope view, a zoom view, a cluster view, an accessibility, retainability, integrity, and mobility (ARIM) view, a network performance view, a root cause analysis (RCA) view, or a custom view (Kateley (col. 14 line 5-7, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: system provides user interface (2D or 3D map) overlaid with performance data. The user interface includes a map region 800 and a user interface region 810 for accepting user options.).  

As Claim 27, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein the visualization presents one or more additional views that include at least one root cause associated with a potential problem associated with the mobile communications network (Kateley (col. 15 line 29-32, col. 15 line 61-67, col. 16 line 34-41, col. 18 line 66-67 to col. 19 line 1-4, fig. 8a); i.e.: calls with different performance quality are color coded differently. User can set rules to identify high level check on potential network problems. A map in fig. 8 shows congestion hotspots, QoS issues and network problems. The user interface includes table and chart view for further analysis).  

As Claim 28, besides Claim 27, Kateley in view of Sharon in further view of Hamadeh teaches wherein the one or more additional views include at least one potential conclusion associated with the at least one root cause, and wherein, the one or more additional views include at least one of a chart, a graph, a summary, a report, a trend, an image, or a map (Kateley (col. 15 line 29-32, col. 15 line 61-67, col. 16 line 34-41, col. 18 line 66-67 to col. 19 line 1-4, fig. 8a); i.e.: calls with different performance quality are color coded differently. User can set rules to identify high level check on potential network problems. A map in fig. 8 shows .  

As Claim 29, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein the micro network access agents monitor traffic of at least one of: an enode B; a serving gateway; or packet data network gateway (Sharon (col. 6 line 13-18, fig. 1 item 14), micro network access agents (agents 14) are installed on a gateway such as server computer.).  

As Claim 30, Kateley teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors communicatively coupled to micro network access agents in a mobile communications network (Kateley (col. 8 line 9-11, col. 9 line 48-54, fig. 1 item 110, 112); i.e.: the method is implemented by a general purpose computer. System comprises database 110 and aggregation/integration system 112.), cause the one or more processors to: 
communicate with the micro network access agents to collect network performance data associated with the mobile communications network (Kateley (col. 1 lines 55-58); i.e.: a RAN data feed receive performance data of a mobile network over a period of time.), 
provide a user interface to a mobile device for viewing the network performance data associated with the mobile communications network (Kateley (col. 14 line 5-7, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: system provides user interface (2D or 3D map) overlaid with performance data. The user interface includes a map region 800 and a user interface region 810 for accepting user options.);   
provide one or more user-selectable options, to the mobile device and, via the user interface, to view the network performance data (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.); 
dynamically filter the network performance data based on the one or more user- selectable options (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. Data point outside of the user defined thresholds are hide/filter out.); and 
provide a visualization to be displayed at the mobile device based on the dynamically filtered network performance data (Kateley (col. 14 line 59-62); i.e.: performance data is overlaid on map based on user options.).  
Kateley may not explicity disclose each agent associating with a single hardware device while Sharon teaches:
each of the micro network access agents monitoring traffic of a single network hardware element of the mobile communications network (Sharon (col. 6 line 13-18, fig. 1 item 14), micro network access agents (agents 14) are installed on hardware (network elements) in order to monitor network traffic.);
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley’s network agent with Sharon’s network agent with a reasonable expectation of success. The motivation to combine Kateley’s network agent with Sharon’s network agent would be to conveniently provide a system and a method for 
Kateley in view of Sharon may not explicitly disclose while Hamadeh teaches:
send a signal from a first micro network access agent to a second micro network access agent in real time to alert the second micro network access agent (Hamadeh (¶0213 line 22-27, ¶0026), a software program (program execution) request a router to mark packets another node to analyze marked packets. The trackback is done in real-time) to analyze tagged packets and ignore one or more other un-tagged packets that have been analyzed at an access side of the mobile communications network (Hamadeh (¶0213 line 22-27), a software program on the first micro network alerts the second micro network access agent regarding the need to filter marked packet (ignore one or more un-tagged packets) and analyze marked packets).
wherein the signal is separate from the tagged packets and the un-tagged packet (Hamadeh (¶0213 line 22-27), the signal is sent directly from the device to network agent while marked packets are from border device (border device implements marking))
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley in view of Sharon’s collection service with Hamadeh’s collection service with a reasonable expectation of success. The motivation to combine Kateley in view of Sharon’s collection service with Hamadeh’s collection service would be to facilitate effective and efficient tracing of packet flows back to a trusted point (Hamaded (abstract)).

As Claim 32, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein each of the micro network access agents is a software application running on the single network hardware element or a hardware unit including ports that tap into one or more traffic ports of the single network hardware element (Sharon (col. 6 line 34-37), agent’s port is mirroring network hardware’s port.).  

As Claim 33, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein the user-selectable options comprise at least one of location information, date information, time information, area of interest information, performance metric information, size information, or impact information (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.).

As Claim 34, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein the visualization comprises at least one of a map view, a scope view, a zoom view, a cluster view, an accessibility, retainability, integrity, and mobility (ARIM) view, a network performance view, a root cause analysis (RCA) view, or a custom view (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.).

As Claim 35, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein the visualization presents one or more additional views that include at least one root cause associated with a potential problem associated with the mobile communications network (Kateley (col. 15 line 29-32, col. 15 line 61-67, col. 16 line 34-41, col. 18 line 66-67 to col. 19 line 1-4, fig. 8a); i.e.: calls with different performance quality are color coded differently. User can set rules to identify high level check on potential network problems. A map in fig. 8 shows congestion hotspots, QoS issues and network problems. The user interface includes table and chart view for further analysis).

As Claim 36, besides Claim 35, Kateley in view of Sharon in further view of Hamadeh teaches wherein the one or more additional views include at least one potential conclusion associated with the at least one root cause, and wherein, the one or more additional views include at least one of a chart, a graph, a summary, a report, a trend, an image, or a map (Kateley (col. 15 line 29-32, col. 15 line 61-67, col. 16 line 34-41, col. 18 line 66-67 to col. 19 line 1-4, fig. 8a); i.e.: calls with different performance quality are color coded differently. User can set rules to identify high level check on potential network problems. A map in fig. 8 shows congestion hotspots, QoS issues and network problems. The user interface includes table and chart view for further analysis).

As Claim 37, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein the micro network access agents monitor traffic of at least one of: an enode B; a serving gateway; or packet data network gateway (Sharon (col. 6 line 13-18, fig. 1 item 14), micro network access agents (agents 14) are installed on a gatetway such as server computer.).  

As Claim 38, Kateley teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors communicatively coupled to micro network access agents in a mobile communications network (Kateley (col. 8 line 9-11, col. 9 line 48-54, fig. 1 item 110, 112); i.e.: the method is implemented by a general purpose computer. System comprises database 110 and aggregation/integration system 112.), cause the one or more processors to: 
communicate, by one or more devices, with the micro network access agents to collect network performance data associated with the mobile communications network (Kateley (col. 1 lines 55-58); i.e.: a RAN data feed receive performance data of a mobile network over a period of time.), 
provide, by the one or more devices, a user interface to a mobile device for viewing the network performance data associated with the mobile communications network (Kateley (col. 14 line 5-7, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: system provides user interface (2D or 3D map) overlaid with performance data. The user interface includes a map region 800 and a user interface region 810 for accepting user options.);   
provide, by the one or more devices, one or more user-selectable options, to the mobile device and, via the user interface, to view the network performance data (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.); 
dynamically, by the one or more devices, filter the network performance data based on the one or more user- selectable options (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which ; and 
provide, by the one or more devices, a visualization to be displayed at the mobile device based on the dynamically filtered network performance data (Kateley (col. 14 line 59-62); i.e.: performance data is overlaid on map based on user options.).  
Kateley may not explicity disclose each agent associating with a single hardware device while Sharon teaches:
each of the micro network access agents monitoring traffic of a single network hardware element of the mobile communications network (Sharon (col. 6 line 13-18, fig. 1 item 14), micro network access agents (agents 14) are installed on hardware (network elements) in order to monitor network traffic.);
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley’s network agent with Sharon’s network agent with a reasonable expectation of success. The motivation to combine Kateley’s network agent with Sharon’s network agent would be to conveniently provide a system and a method for automatic detection of the flow of traffic through a network without requiring specialized hardware devices (Sharon (col. 2 line 56-59)).
Kateley in view of Sharon may not explicitly disclose while Hamadeh teaches:
sending, by the one or more devices, a signal from a first micro network access agent to a second micro network access agent in real time to alert the second micro network access agent (Hamadeh (¶0213 line 22-27, ¶0026), a software program (program execution) request a router to mark packets another node to analyze marked packets. The trackback is done in real-time) to analyze tagged packets and ignore one or more other un-tagged packets that have been analyzed at an access side of the mobile communications network (Hamadeh (¶0213 line 22-27), a software program on the first micro network alerts the second micro network access agent regarding the need to filter marked packet (ignore one or more un-tagged packets) and analyze marked packets).
wherein the signal is separate from the tagged packets and the un-tagged packet (Hamadeh (¶0213 line 22-27), the signal is sent directly from the device to network agent while marked packets are from border device (border device implements marking))
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Kateley in view of Sharon’s collection service with Hamadeh’s collection service with a reasonable expectation of success. The motivation to combine Kateley in view of Sharon’s collection service with Hamadeh’s collection service would be to facilitate effective and efficient tracing of packet flows back to a trusted point (Hamaded (abstract)).

As Claim 40, besides Claim 38, Kateley in view of Sharon in further view of Hamadeh teaches wherein each of the micro network access agents is a software application running on the single network hardware element or a hardware unit including ports that tap into one or more traffic ports of the single network hardware element (Sharon (col. 6 line 34-37), agent’s port is mirroring network hardware’s port.).  

As Claim 41, besides Claim 38, Kateley in view of Sharon in further view of Hamadeh teaches wherein the user-selectable options comprise at least one of location information, date information, time information, area of interest information, performance metric information, size information, or impact information (Kateley (col. 14 line 22-23, col. 14 line 26-30, col. 18 line 52-57, fig. 8a item 800, 810); i.e.: user has an option to input a time window during which the aggregated data is selected and displayed. The user interface includes a map region 800 and a user interface region 810 for accepting user options.).

As Claim 42, besides Claim 38, Kateley in view of Sharon in further view of Hamadeh teaches wherein the network performance data comprises aggregate network performance data obtained from each of the micro network access agents (Kateley (col. 9 line 60-65, col. 10 line 60-67), performance data is aggregated from system 116 and 118. System 118 receives data from network access agents such as phone, probes or protocol analysers).
As Claim 43, besides Claim 22, Kateley in view of Sharon in further view of Hamadeh teaches wherein the network performance data comprises aggregate network performance data obtained from each of the micro network access agents (Kateley (col. 9 line 60-65, col. 10 line 60-67), performance data is aggregated from system 116 and 118. System 118 receives data from network access agents such as phone, probes or protocol analysers).

As Claim 44, besides Claim 30, Kateley in view of Sharon in further view of Hamadeh teaches wherein the network performance data comprises aggregate network performance data obtained from each of the micro network access agents (Kateley (col. 9 line 60-65, col. 10 line 60-67), performance data is aggregated from system 116 and 118. System 118 receives data from network access agents such as phone, probes or protocol analysers).
Response to Amendment
Statement regarding substance of interview:


Non-statutory Obviousness-Type Double Patenting Rejection:
	Claims 22, 30 and 38 are stand rejected on the ground of non-statutory obviousness-type double patenting.
Rejection under 35 U.S.C. §112(a):
	Claims 22, 30 and 38 are still being rejected. Please see the U.S.C. §112 rejection(s) section for more detail(s).
Rejection under 35 U.S.C. §103 based on Kateley and Sharon:
	As Claims 2, 24-30, 32-38, 40 and 41, Applicants argues that the current amendments overcome current rejection.

    PNG
    media_image1.png
    291
    663
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.